NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2088-20

S.W. and J.W.
o/b/o J.J.W.,

          Plaintiff-Appellant,

v.

ELIZABETH BOARD OF
EDUCATION,

     Defendant-Respondent.
__________________________

                   Argued March 9, 2022 – Decided June 21, 2022

                   Before Judges Whipple, Geiger, and Susswein.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Union County, Docket No. L-3514-20.

                   Walter M. Luers argued the cause for appellants (Cohn
                   Lifland Pearlman Herrmann and Knopf, LLP,
                   attorneys; Walter M. Luers, on the briefs).

                   Richard P. Flaum argued the cause for respondent
                   (DiFrancesco, Bateman, Kunzman, Davis, Lehrer &
                   Flaum, attorneys; Richard P. Flaum and Mallory J.
                   Ullrich, on the brief).
PER CURIAM

      Appellants S.W.1 and J.W. (the parents) appeal on behalf of their son,

J.W., from a February 17, 2021 Law Division order issued by Judge Daniel R.

Lindemann denying their request for an order to show cause and dismissing with

prejudice their complaint against the Elizabeth Board of Education (Board)

alleging a violation of the Open Public Records Act (OPRA), N.J.S.A. 47:1A-1

to -13. After carefully reviewing the record in view of the arguments of the

parties and the applicable legal principles, we affirm substantially for the

reasons expressed in Judge Lindemann's eleven-page written opinion.

      The procedural history and pertinent facts are set forth in Judge

Lindemann's thorough opinion and need only be briefly summarized. This case

arises from a Free Appropriate Public Education (FAPE) due process petition

brought by the parents on behalf of their son related to the special education

services that were being provided to him, and specifically, whether he was

entitled to door-to-door transportation services. The matter was transmitted to

the Office of Administrative Law (OAL) as a contested case.                The

Administrative Law Judge (ALJ) conducted a pre-hearing conference and



1
  Pursuant to Rule 1:38-3(d)(1), we use initials and pseudonyms to preserve the
confidentiality of the family.
                                                                         A-2088-20
                                      2
instructed the parties to agree to stipulate to as many documents as possible.

The record further shows that any discovery concerns were to be informally and

immediately brought to the ALJ's attention.

      Four months later, the parents, now represented by counsel, requested a

complete copy of their son's student records from the Board's solicitor. The

solicitor provided 148 pages of documents to appellants, including the student's

grades, progress reports, attendance records, and special education records. The

parents claimed that the documents that were provided in discovery did not

include the records of their son's participation in the District's Early Intervention

Program. The parents demanded those additional documents in a letter to the

Board's solicitor. Their letter cited to several statutes/regulations, including

Family Educational Rights and Privacy Act (FERPA) of 1974, 20 U.S.C. §

1232g; Individuals with Disabilities Education Act (Education of the

Handicapped Act) (IDEA), 20 U.S.C. § 1415(b)(1); and OPRA.

      The solicitor promptly responded that the additional documents requested

were not relevant to the OAL proceeding because they had no bearing on the

parents' due process petition. The solicitor maintained that the Board had

provided all documents it was required to provide. For reasons that are not clear

to us, and notwithstanding that discovery concerns were to be brought to the


                                                                               A-2088-20
                                         3
ALJ's attention, the parents did not file a motion in the OAL proceeding to

compel discovery. On September 30 and October 7, 2020, the ALJ conducted

due process hearings via conference call. The discovery dispute was not raised

to the ALJ.

      Instead, the parents sent the Board a request pursuant to OPRA. That

request was made by means of a letter to the Board's solicitor, rather than to the

District's records custodian.   The Board denied any obligation to provide

documents under OPRA because no valid OPRA request had been submitted to

the District's records custodian, nor to an officer, employee, or office of the

District.   The Board acknowledged that OPRA requires "[a]ny officer or

employee of a public agency who receives a request for access to government

record[s]" to forward that request to the custodian of the record, but argued that

the statutory language clearly imposed "no such obligation [upon] attorneys

representing government agencies."

      The parents filed a verified complaint in the Law Division claiming the

Board's failure to produce the additional documents was a denial of public

records under N.J.S.A. 47:1A-5(i) and a violation of OPRA.           The parents

claimed that the letter to the Board's solicitor was appropriate because Rule of




                                                                            A-2088-20
                                        4
Professional Conduct (RPC) 4.22 prohibited them from communicating directly

with the District. They argued the letter request to the solicitor was thus

adequate to trigger the District's obligations under OPRA.

      Judge Lindemann rejected the parents' arguments, ruling in favor of the

Board because the parents failed to send their document request to the proper

custodian as expressly required by OPRA. The trial judge explained that

            strict compliance [with OPRA] is necessary, and not at
            all an unfair burden, because the consequences against
            the public entity for failure to comply and meet its
            obligation gives the requesting member of the public an
            entitlement to counsel fees. [As] such counsel fees
            come from the public, from the taxpayers, . . . the
            statute's design is exactly intended to be strictly
            enforced against a non-complying public entity[,] . . .
            and that is exactly why an OPRA request must be a
            proper OPRA request . . . so that no delay is possible to
            thwart the ability of the public entity to meet its
            obligation of compliance.

      Judge Lindemann also rejected the parents' argument that RPC 4.2 barred

them from serving the OPRA request on the records custodian, reasoning that




2
  RPC 4.2 forbids a lawyer representing a client from "communicat[ing] about
the subject of the representation with a person the lawyer knows, or by the
exercise of reasonable diligence should know, to be represented by another
lawyer in the matter . . . unless the lawyer has the consent of the other lawyer,
or is authorized by law or court order to do so . . . ." Rules of Pro. Conduct r.
4.2 (2021)
                                                                           A-2088-20
                                       5
the RPC allows communications "authorized by law." Accordingly, the judge

dismissed their OPRA complaint with prejudice.

      This appeal follows.   The parents raise the following issues for our

consideration:

            POINT I

            COUNSEL FOR DEFENDANT HAD A DUTY TO
            PROVIDE THE RECORDS CUSTODIAN WITH A
            COPY OF PLAINTIFFS' OPRA REQUEST, WHICH
            WAS "DEEMED DENIED" BECAUSE DEFENDANT
            NEVER RESPONDED TO THE OPRA REQUEST.
                  A.  PLAINTIFFS' OPRA REQUEST WAS
                  DEEMED DENIED.
                  B. THE JULY 28, 2020 LETTER WAS AN
                  OPRA REQUEST[.]

                  C. COUNSEL FOR DEFENDANT HAD AN
                  OBLIGATION TO FORWARD THE OPRA
                  REQUEST TO THE RECORDS CUSTODIAN[.]
                  D. THE ETHICAL OBLIGATION OF AN
                  ATTORNEY WHEN TRANSMITTING OPRA
                  REQUESTS DURING LITIGATION[.]
      Because we affirm for the reasons explained in Judge Lindemann's

thorough and cogent opinion, we need not re-address the parents' arguments, but

we add the following comments.

      "[D]eterminations about the applicability of OPRA and its exemptions are

legal conclusions, and are therefore subject to de novo review." In re N.J.


                                                                         A-2088-20
                                      6
Firemen's Ass'n Obligation to Provide Relief Applications Under OPRA, 230

N.J. 258, 273–74 (2017).

      A reviewing court's primary "objective [in] statutory interpretation is to

discern and effectuate the intent of the Legislature."      Murray v. Plainfield

Rescue Squad, 210 N.J. 581, 592 (2012). "If the Legislature's intent is clear on

the face of the statute, then we must apply the law as written" Ibid. "Absent a

clear indication from the Legislature that it intended statutory language to have

a special limiting definition, we must presume that the language used carries its

ordinary and well-understood meaning." State v. Lenihan, 219 N.J. 251, 262

(2014). "[L]egislative language must not, if reasonably avoidable, be found to

be inoperative, superfluous or meaningless." State v. Regis, 208 N.J. 439, 449

(2011) (quoting Franklin Tower One, L.L.C. v. N.M., 157 N.J. 602, 613 (1999)).

Only when statutory language is ambiguous, or "leads to more than one plausible

interpretation," may the court "turn to extrinsic evidence, 'including legislative

history, committee reports, and contemporaneous construction.'" DiProspero v.

Penn, 183 N.J. 477, 492–93, (2005) (quoting Cherry Hill Manor Assocs. v.

Faugno, 182 N.J. 64, 75 (2004)).

      "OPRA allows public access to all government records that are not exempt

from public disclosure." Commc'ns Workers of Am. v. Rousseau, 417 N.J.


                                                                            A-2088-20
                                        7
Super. 341, 355 (App. Div. 2010). The detailed procedure for submitting an

OPRA request "purposefully devises a uniform procedure to be followed by one

making a request for government records and one responding to that request."

Bozzi v. City of Atl. City, 434 N.J. Super. 326, 333 (App. Div. 2014); see also

Paff v. City of E. Orange, 407 N.J. Super. 221 (App. Div. 2009). OPRA clearly

identifies the responsibilities of the requestor and the agency to ensure prompt

access to records. See N.J. Builders Ass'n v. N.J. Council on Affordable Hous.,

390 N.J. Super. 166,176 (App. Div. 2007). Our courts have held that we cannot

disregard the requirements of submitting an OPRA request, as it would "render

the statutory provision meaningless, and create a circumstance running counter

to the express language in OPRA." See Bozzi, 434 N.J. Super. at 334 (holding

the express requirement for a written record request cannot be ignored).

      OPRA requires a request for access to a government record to be "in

writing and hand-delivered, mailed, transmitted electronically or otherwise

conveyed to the appropriate custodian." N.J.S.A. 47:1A-5(g) (emphasis added).

OPRA defines "custodian of a government record" or "custodian" to mean, "in

the case of a municipality, the municipal clerk and in the case of any other public

agency, the officer officially designated by formal action of that agency's

director or governing body, as the case may be." N.J.S.A. 47:1A-1.1.


                                                                             A-2088-20
                                        8
      In this instance, the parents submitted a letter to counsel for the District,

intended to serve as an OPRA request. We agree with Judge Lindemann that

District counsel was not a custodian within the meaning of OPRA and was not

the officially designated agent authorized to receive such requests. The parents

cite no legal authority to support their position, acknowledging they raise a

question of first impression. They ask us to establish a new rule for making

OPRA requests based on broad policy and fairness considerations rather than

the clear and unambiguous statutory text. We decline to do so, especially given

that the parents in this case eschewed the obvious remedy of bringing the

discovery dispute to the attention of the ALJ presiding over the OAL matter.

      We add that we also agree with the Law Division judge that RPC 4.2 did

not prohibit the parents or their counsel from filing an OPRA request with the

District's designated records custodian. As Judge Lindemann aptly noted, the

RPC includes an explicit exception that permits contact with a represented party

when the law authorizes such contact. The comments to RPC 4.2 confirm that

the rule "ensur[es] a citizen's right of access to government decision makers"

remain[s] "unrestricted[.]" Rules of Pro. Conduct r. 4.2 cmt. (2003).




                                                                             A-2088-20
                                        9
      To the extent we have not addressed them, any remaining arguments

raised by the parents lack sufficient merit to warrant discussion.   R. 2:11-

3(e)(1)(E).

      Affirmed.




                                                                       A-2088-20
                                    10